Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roberto Rios on 07/07/2022.
The claims have been amended as follows:
1. (Currently Amended) An automatic rainwater collection system, characterized in that it comprises:
a flower-shaped rainwater receiving element, having a plurality of internal petals and a plurality of external petals, each of said internal and external petals having an outer surface, and configured to be both opened or closed in an automated manner, wherein each of said plurality of internal and external petals further comprises a support attached to its outer surface, said support being pivotally coupled to a joining support that is attached to a support frame configured for supporting the flower-shaped rainwater receiving element, wherein said support frame comprises at least one hole; 
a sensor configured to detect 
a modular filtering system for filtering collected water, connected to said rainwater receiving element, which comprises a plurality of filtering modules; and 
a water storage unit configured to store said filtered collected water.

2. (Currently Amended) The automatic rainwater collection system according to claim 1, wherein each of said plurality of internal and external petals is made of at least one of glass fiber with resin, polymer or acetate.

3. (Currently Amended) The automatic rainwater collection system according to claim 1, wherein said modular filtering system comprises: 
a primary filter configured for filtering solids; 
a chlorination filtering module comprising a chlorination disinfection system; 
a sediment filtering system, which removes suspended solids; 
an activated carbon filter; 
a reverse osmosis filtering module comprising an ion exchange system, which softens water collected by eliminating excess calcium and magnesium present in the water;
a secondary filter ; 
a system of reverse osmosis configured to retain impurities contained in the collected water;

an ultraviolet water purification module comprising an ultraviolet light system, which allows the elimination of microorganisms and the sterilization of the collected water; and
an ozone system, which allows the elimination of microbiological materials so that the collected water is subsequently stored.

4. (Currently Amended) The automatic rainwater collection system according to claim 1, wherein the water storage unit[[,]] is made from one of: food grade plastic, stainless steel, wood or rubber, wherein said water storage unit allows storing the collected water.

5. (Currently Amended) The automatic rainwater collection system according to claim 1, further comprising a plurality of sympetalous, wherein each of said plurality of external petals is structurally coupled to one of said sympetalous.

6. (Currently Amended) The automatic rainwater collection system according to claim 5, wherein each of said plurality of external petals, said plurality of sympetalous and said plurality of internal petals includes photovoltaic cells to allow capturing solar energy.


The following is an examiner’s statement of reasons for allowance: Independent claim 1, and claims dependent therefrom now distinguish over all of the applied and otherwise cited prior art of record in view of claim 1 language: “automatic rainwater collection system…a flower-shaped rainwater receiving element, having a plurality of internal petals and a plurality of external petals, each of said internal and external petals having an outer surface, and configured to be both opened or closed in an automated manner, wherein each of said plurality of internal and external petals further comprises a support attached to its back outer surface, said support being pivotally coupled to a joining support that is attached to a support frame configured for supporting the flower-shaped rainwater receiving element, wherein said support frame comprises at least one hole…”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
07/07/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778